Citation Nr: 1234947	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-11 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg.

2.  Entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to May 1963 and from October 1963 to October 1966.  He had prior service in the Army National Guard from September 1956 to September 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas, however, has jurisdiction over the claims based on the Veteran's residency.

In an October 2010 decision, the Board remanded the claim of entitlement to service connection for a psychiatric disorder for further development, primarily to obtain updated VA treatment records and to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his mental illness, especially insofar as whether it is related or attributable to his military service.  The Board, instead, denied his remaining claims for service connection for residuals of head trauma and for a higher rating for his right leg disability.

The Board again remanded the claim for a psychiatric disorder in February 2011, but this time to inform him of his various hearing options and to have him specify the particular type of hearing he wanted and then schedule the type of hearing requested.

He requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing), so this type of hearing was scheduled for January 2012, but the Veteran failed to report for the proceeding, so was a "no show."  However, in March 2012 correspondence, he explained that his failure to appear for his hearing was due to a lack of transportation to the RO.  The Board accepted that March 2012 correspondence and explanation as a motion to reschedule his hearing, and the Board granted this motion in an April 2012 Order.

Because he also had requested a hearing even prior to the Board's October 2010 decision denying his other claims for service connection for residuals of head trauma and for a higher rating for his right leg disability, but the statement requesting that hearing had not been associated with his claims file before the rendering of that decision on these other claims, the Board issued another decision in April 2012 vacating that earlier decision denying these other claims.  The Board then proceeded to remand these other claims, and the claim for service connection for a psychiatric disorder, to satisfy the outstanding hearing request.

He finally had his requested Travel Board hearing in July 2012 at the RO in San Antonio, Texas, which is a satellite office of the RO in Houston.  The undersigned Veterans Law Judge of the Board presided.  A transcript of the proceeding is of record.

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's service treatment records (STRs) show that the original injury to his right tibia and fibula happened in September 1960 when he was hit from behind while walking along a road in Frankfurt, Germany.  The consequent fracture of his right tibia and fibula was described as severe.  The resultant right leg disability has been service connected since 1968 and rated as 10-percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  This DC provides that malunion of the tibia and fibula with slight knee or ankle disability is rated 10-percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated as 20-percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30-percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated as 40-percent disabling.

So based on the requirements of this DC, a determining factor in whether the Veteran is entitled to a higher rating is the severity of any associated knee or ankle disability.  His treatment records show he has complained of a symptomatic right knee and ankle; however, it is unclear whether these complaints are the result of his right tibia and fibula fracture and, if so, the severity of his right ankle and knee disabilities.  In the event VA is unable to discern what measure of his right ankle and knee disability is the result of the right tibia and fibula fracture, versus other causes, VA must for all intents and purposes resolve this doubt in his favor under 38 C.F.R. § 4.3 (and § 3.102) and attribute this additional impairment to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  But this is only required if there is no competent and credible evidence, including medical evidence, making this distinction.

VA treatment records from July 2004 to March 2010 reveal the Veteran complained of right hip, ankle, and knee pain, which he associated with his fracture.  An orthopedic surgeon, however, noted that the joints were "benign."  Some weakness of the right ankle was observed, and a proximal lateral scar was adherent.

A VA contract examination was performed in October 2005.  The Veteran stated that he had broken his leg when struck by a car in 1960.  He complained of pain and difficulty standing, which he said occurred as often as three times a week for up to 15 minutes.  He used medication and wore a stocking.  On objective physical examination, because of the shortening, his right leg was 3 cm shorter than his left leg and he resultantly limped, but there was no objective sign of abnormal weight bearing.  His knee appeared normal, albeit with tenderness along the medial aspect.  Range of motion also was normal, but pain began at 125 degrees (out of the normal 140 degrees), and the pain caused functional limitation, particularly after repeated movement.  The right ankle on the other hand was normal, and X-rays showed the old fracture of the tibia and fibula was well healed.


Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

A VA scars examination was performed in April 2010.  The examiner noted a single scar on the right leg that was oblique across the right anterior leg.  The scar was stable and the Veteran reported no associated pain.  The scar measured 1 cm by 16 cm, for an area of 16 sq cm.  The scar was not keloided or inflamed and did not cause any functional disability. 

During a VA orthopedic examination, also in April 2010, the examiner noted that VA treatment records showed no treatment for leg complaints.  The Veteran complained of hip, back, and knee pains due to "sleeping wrong" and standing suddenly.  He reported pain at the fracture site, in his knee and hip.  No assistive devices were needed; however, he wore a soft brace on his right knee.  His right leg was one inch shorter than his left.  Ultimately, though, the examiner associated the complaints of right hip pain, low back pain, right knee pain, and limited ankle motion to age and other problems, not instead to the right tibia and fibula fracture sustained in service.  X-rays showed a healed fracture with no current acute problems.  The examiner indicated there were no significant effects of the old fracture.

So the record as it stands is insufficient to decide this claim, partly because the evidence is conflicting.  But at least some of this evidence shows complaints of pain and limited motion in both the right knee and ankle and that the Veteran is presently wearing a soft brace on his right knee.  This is significant because, as mentioned, the DC under which his right leg disability is rated permits higher ratings depending on the relative severity of any associated right knee or ankle disability, including a maximum rating of 40 percent if there is loose motion of the tibia and fibula requiring a brace.  The April 2010 examiner concluded that the complaints referable to the Veteran's right ankle and knee were unrelated to his service-connected right leg disability (referring to the tibia and fibula fracture in service), instead the result of his age and other factors that have nothing to do with that injury in service.  However, other than providing this conclusory statement the examiner did not offer any rationale for this opinion.  As a key issue in the disposition of this appeal is the severity of any associated right knee or ankle disability, any finding that the impairment in the right knee and ankle is unrelated to the service-connected right tibia and fibula fracture needs to be clearly explained.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical 

opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For this reason, this claim must be remanded for this further medical comment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran is also claiming entitlement to service connection for an acquired psychiatric disorder, inclusive of PTSD, which he relates to military sexual trauma and being hit by the car in service and fracturing his right leg.  In statements and testimony he has indicated that, in December 1959 or January or February 1960, he was subjected to a "blanket party" in which other members of his company covered him with a blanket and assaulted him, including sodomy.  He said the others blamed him for his unit failing an inspection during basic training.  He served in the Army National Guard from September 1956 to September 1959, and on active duty in the Army from June 1960 to May 1963 and from October 1963 to October 1966.  So the time he alleges that incident occurred does not coincide with his dates of service.  There also is no record of this incident in his STRs; however, a September 1961 emergency room record shows he slumped over his desk and became cold and clammy and attempted to vomit several times while discussing "an emotionally charged topic with his [sergeant]."  He apparently had had 11 or 12 such fainting spells prior to that.  He was evaluated and found to have syncope of unknown etiology.

His representative argued during the recent July 2012 hearing before the Board that this evidence from September 1961 needs to be considered because he did not see anywhere in the file that it had been.


The Veteran also relates his psychiatric disorder to the car accident during service, in September 1960, when he was hit, as he believes he was hit by his sergeant intentionally and that it was racially motivated, as he is a Mexican-American.

The Veteran's military personnel records indicate that, while he was praised for the performance of his duty, he was also the subject of repeated disciplinary actions related to fighting, failure to report, and drinking.  In October 1965, his commanding officer requested that a bar to re-enlistment be imposed.  Although the Veteran was good at his job, his off duty behavior was so poor that he was a liability to the Army.  The recommendation noted several incidents of treatment for lacerations to his head as a result of fighting while drinking.

The Veteran testified during his hearing before the Board that his excessive drinking in service (and even since) was, in actuality, because of the emotional issues in service stemming from his military sexual trauma and being hit by the car.  He said he was first treated after service in about 2004 or 2005, involuntarily.

He submitted a letter in March 2007 from Fr. Leonard Martinez, a psychologist/therapist, who noted the Veteran had related what happened to him in service when he was physically and sexually assaulted and that he suffered from deep depression.  In March 2010, a Member of Congress submitted a letter on the Veteran's behalf indicating that he remembered the Veteran in high school and that he recalled after the Veteran returned from the Army his behavior had changed in that he was more withdrawn and introverted and seemed to use alcohol excessively.  A Municipal Court Judge also submitted a letter in May 2010 indicating she, too, had known the Veteran in high school and that in her position as a Municipal Court Judge he had appeared before the Court numerous times for disorderly conduct.  She recalled that, during their high school days, he was socially involved, 
well-liked, a model student, and seemed to have high self-esteem and family values.  But after he came back from the service there was a radical change; he did not have respect for himself or the law and was always getting into trouble at social events.


A VA mental disorders examination was performed in April 2010.  The examiner was asked to opine on whether any currently diagnosed psychiatric disorder was at least as likely as not related to trauma in service.  The examiner stated that a diagnosis of PTSD was not warranted, but she did diagnose depressive disorder with anxious features, rule out dementia, and paranoid personality disorder by history.  She also indicated that, while it would require speculation to state whether the Veteran's psychiatric state was "significantly affected" by his service, it was possible that traumas in service had exacerbated his psychiatric disturbances.  She concluded that it was "very likely" his personality disorder and/or depression were present before service.

The Board remanded this claim in October 2010 for another opinion, finding that the April 2010 opinion was too speculative for adjudication purposes.  The Board specifically noted that the examiner had failed to provide any rationale or supporting evidence for her conclusion that there was a pre-existing psychiatric disorder.  Further, she had failed to apply the proper standard in discussing the likelihood of aggravation of any pre-existing disability.  Thus, it was determined that remand was required for clarification. 

Another opinion was provided in November 2010, in which the examiner ultimately found that the Veteran still did not have PTSD.  The examiner further found that, while the Veteran met the DSM-IV criteria for depressive disorder, there was no clear relationship to his military service.  Although the examiner documented a detailed history of the Veteran's psychiatric treatment records, the examiner did not note the incident in service when the Veteran was found to have a fainting episode while discussing an emotionally charged event in service, and the report of 11 or 12 previous such episodes.  This is significant because this emergency room record is dated in September 1961, which would have been after his reported sexual assault took place in December 1959 or in January or February 1960, and after the car hit him in September 1960, which he believes was deliberate by his sergeant in whom he had confided.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  For this reason, another supplemental opinion is needed before the Board may proceed with the adjudication of this claim.

Regarding the remaining claim of entitlement to service connection for residuals of a head injury, the Veteran contends that he sustained this head trauma when he was hit by the car and fractured his leg in service.

His post-service records, however, also indicate a head injury in 1983 or 1984 when he lost consciousness in a car accident.  He had a VA traumatic brain injury (TBI) examination in May 2010.  The examiner indicated the claims file was reviewed for the pertinent history.  After an extensive interview and examination, the evaluating doctor indicated the Veteran was unable to identify any residual problems from his claimed head injury in service, and the examiner could find no clinical evidence of any residuals either.

VA outpatient treatment records in the file, however, show the Veteran was assessed as having a history of bells palsy in June 2006.  It was noted this had been diagnosed on May 2, 2006, so the preceding month, "in Florida", although no computed tomography (CT) scan of the head had been done.  A head CT scan without contrast was planned; however, there is no record of any follow-up evaluation.  Bell's palsy is a unilateral facial paralysis of sudden onset due to lesion of the facial nerve and resulting in characteristic distortion of the face.  Dorland's Illustrated Medical Dictionary, 28th edition, 1217.  As the Veteran could potentially have a nerve disorder due to a head injury in service, further evaluation is necessary.  Also, he testified during his Board hearing that he had symptoms of memory loss and difficulty concentrating, as residuals of the claimed head trauma in service, and that he has been identified in various treatment records as being a poor historian on account of his diminishing memory.

Once again, given that the examiner in May 2010 did not apparently have all the facts and information necessary to render a fully informed opinion, another evaluation and supplemental opinion are necessary before the Board may move forward with the adjudication of this claim for service connection for residuals of head trauma.

Lastly, while the STRs show that in September 1960 the Veteran was struck from behind while walking along the road in Frankfurt, Germany, and that he sustained a severe fracture of his right tibia and fibula, the records in the file do not include those from his initial intake treatment following that accident.  Efforts therefore should be made on remand to obtain these additional records to determine whether there is any suggestion of a head injury in the accident during service.  The Veteran testified that he remembered his head being bandaged during his hospitalization in the immediate aftermath of that accident.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Provide a notice letter to the Veteran addressing his claims for a higher rating for the residuals of his right tibia and fibula fracture with scar and slight shortening of his leg, and for service connection for an acquired psychiatric disorder, to include PTSD and/or other mental illness such as a depressive disorder based on sexual assault (military sexual trauma) and as a residual of the head trauma he also is claiming.  The letter must include mention of the type of evidence and information necessary to substantiate an increased-rating claim and a service-connection claim, including in terms of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.

2.  Ask the Veteran whether he has any further information concerning the diagnosis of Bell's palsy on May 2, 2006 "in Florida", i.e., whether this was in the course of VA evaluation and treatment or private evaluation and treatment.  If he provides the information needed and any necessary authorization, try and obtain these additional records.

3.  Contact the relevant service department to make efforts to obtain any treatment records reflecting his initial intake treatment following the car accident in September 1960 in Frankfurt or Landstuhl, Germany.

*The amount of efforts required to obtain the records identified in action paragraphs 2 & 3 depends on whether the records identified are in the custody of a Federal department or agency.  If they are not, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

4.  Also obtain copies of the Veteran's medical records from the Corpus Christi VA facility concerning any evaluation or treatment he has received for his right leg disability, head injury residuals, or mental health care or counseling since September 2009.  Also (unless he confirms it was a private treatment record) inquire of the VAMCs in Florida whether there is a record of a diagnosis of Bell's Palsy on May 2, 2006.

5.  Upon receipt of all additional records, schedule another VA compensation examination to address all impairment attributable to the right tibia and fibula fracture and resultant scar and slight shortening of this leg.

If available, please schedule this examination with the examiner who provided the last examination in April 2010.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should first identify and describe in detail all impairment attributable to the Veteran's service-connected right leg disability (residuals of the right tibia and fibula fracture with scar and slight shortening of this leg), including the following:

(a)  Describe any associated scarring of this leg; and whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(b)  Measure the legs to determine the amount of disparity between the right and left leg length and the consequent effects.

(c)  This includes, but is not limited to, stating the likelihood (very likely, as likely as not, or unlikely) that any current right ankle or knee disability is related or attributable to the right tibia and fibula fracture in service and consequent scar and slight shortening of this leg.  It also is essential that, when commenting on this, the examiner provide discussion of the underlying rationale of the opinion.

(d)  If the right ankle and/or knee disability is determined to be related to the service-connected right tibia and fibula fracture, or the examiner is unable to rule this out, then please also state whether the right ankle and/or knee disability is slight, moderate, or marked.


(e)  In making this assessment, please conduct 
range-of-motion testing of the right knee and ankle, specifically noting whether, upon repetitive motion, prolonged use, or during "flare ups", there is any pain, weakened movement, premature or excess fatigability, or incoordination on movement, and whether there as a consequence is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) premature or excess fatigability; or (4) incoordination.  To this end, the examiner should try and quantify the amount of additional disability, such as the amount range of motion is additionally restricted, in these circumstances.

(f)  State whether there is impairment of the femur with malunion or nonunion of the shaft or anatomical neck of the femur with or without loose motion.

(g)  State whether there is right knee or right ankle ankylosis.

(h)  State whether there is any evidence of recurrent subluxation or lateral instability of the right knee and, if there is, to what extent in terms of whether this results in slight, moderate, or severe knee disability.

(i)  Identify any neurological pathology related to the right tibia and fibula fracture, and fully describe the extent and severity of this impairment, including a statement of the nerves involved and whether there is what amounts to complete versus incomplete paralysis of the nerve and, if incomplete, whether the impairment is mild/slight, moderate, moderately severe, or severe.

(l)  As well, provide an opinion as to the effect, if any, of the Veteran's right tibia and fibula fracture on his employability, meaning ability to obtain and maintain employment that is substantially gainful versus just marginal in comparison.  

It is worth reiterating that the examiner must provide a comprehensive report including complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

6.  Also obtain a supplemental opinion regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The claims file, including a complete copy of this remand and the potentially relevant findings in service, must be made available to and reviewed by the examiner for the complete history, so the opinion is fully informed.  

The examiner should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any present psychiatric disorder, whether PTSD, depressive disorder or whatever the appropriate diagnosis, incepted during the Veteran's active military service or, if a psychosis, within the one-year presumptive period following his discharge, or is otherwise related to any disease, event, or injury during his service, including especially his reported military sexual trauma in December 1959 or in January or February 1960 and the car accident when he was hit as a pedestrian in September 1960.

Because it does not appear to have been considered when previously examining the Veteran, this examiner should specifically note the entry in the STRs in September 1961 noting the Veteran was slumped over his desk and became cold and clammy and attempted to vomit several times while discussing "an emotionally charged topic with his [sergeant]."  He apparently had had 11 or 12 such fainting spells prior to that.  He was evaluated and found to have syncope of unknown etiology.

The examiner also should note the supporting statements from the Municipal Judge in May 2010 and the Member of Congress in March 2010 attesting that they knew the Veteran since high school and had personally witnessed his behavior changes since his discharge from the military.

In addition the examiner should consider the findings in all previous VA examination reports and all other relevant evidence of record - including the opinion provided by Fr. Leonard Martinez in March 2007.

It is imperative the examiner provide a comprehensive report of his findings - including complete rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

7.  Also schedule another TBI examination.  If available, please schedule the Veteran with the same examiner who provided the previous examination in May 2010.  The claims file must be made available to and reviewed by the examiner for the pertinent history.  This includes a complete copy of this remand.  All appropriate testing should be performed, including any necessary CT scans of the head.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any residuals of TBE, including insofar as whether the Veteran has Bell's Palsy, memory or concentration problems, etc.  

The examiner also should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current head injury residuals incepted during the Veteran's active military service, or within one year of his discharge, or are otherwise related or attributable to any disease, event, or injury in service, but particularly the incident in service in September 1960 when he was struck from behind by a car as a pedestrian.

In making this determination of causation, the examiner must review the records concerning another car accident the Veteran has been involved in since service, in 1983 or 1984, during which he reportedly lost consciousness, also the notation in June 2006 of a history of Bell's Palsy, as well as the results of the previous VA TBI examination in May 2010.  The examiner also should consider the Veteran's lay statements and testimony noting problems with his memory and concentration.

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.  


8.  Ensure these opinions are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

9.  Then readjudicate the claims in light of all additional evidence.  If they continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


